DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS were considered by the Examiner.
Status of Claims
3.	Claims 1, 6 and 9 is currently amended.  Claims 2 – 5, 7, 8, 10 and 11 were previously presented.  Claims 1 – 11 are allowed.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s Amendment was given on 13 Apr 2021 by Attorney Joseph T. Jasper. The claims have been amended as follows:
1.	(Currently Amended) A print cartridge comprising: 
		a fluid supply chamber;
    		a Central Processing Unit (CPU) to receive a cryptographic timing challenge from a printer in which the print cartridge is installed;
		a memory including a calculation count and a base key; and
 perform operations including: 
			calculating a timing response value based on the calculation count by: 
	performing a first challenge calculation of a plurality of challenge calculations, the first challenge calculation to be performed with input parameters to produce an output, the input parameters including a session key based on the base key and different for each time challenge calculation session, 
	repeatedly performing a number of subsequent challenge calculations, respective subsequent challenge calculations using an output of a preceding calculation, the number of subsequent calculations based on the calculation count and affecting the response time, and 
			using an output of a last challenge calculation for the timing response value, the plurality of challenge calculations to be performed within a predetermined time window; and
	providing the timing response value within the predetermined time window to authenticate the print cartridge as a response to the cryptographic timing challenge.

2.	(Previously Presented) The print cartridge of claim 1, wherein the predetermined time window is associated with the calculation count.  

3.	(Previously Presented) The print cartridge of claim 1, wherein the memory includes characterization data including the predetermined time window.

4.	(Previously Presented) The print cartridge of claim 1, wherein the calculation count is secured with a digital signature. 

5.	(Previously Presented) The print cartridge of claim 1, wherein: 
	the memory includes a base key; and
	the CPU is structured to calculate a session key based on the base key.

6.	(Currently Amended) The print cartridge of claim 1, wherein the memory includes a table that associates a plurality of different calculation counts with corresponding time windows, the hardware logic structured to operate within a time window from the table corresponding to the calculation count in the memory. 

7.	(Previously Presented) The print cartridge of claim 1, wherein one or more operands of the challenge calculation change with respective iterations of the challenge calculation, a function of the challenge calculation remains unchanged between iterations.
 
8.	(Previously Presented) The print cartridge of claim 1, wherein the predetermined time window (y) and calculation count (x) are related by a slope-intercept formula (y = mx + b), where m and b are constants.

 9.	(Currently Amended) The print cartridge of claim 1, wherein the hardware logic includes a circuit structured to run a sequence of operations defined by the challenge calculation that produce the timing response value within the predetermined time window.

10.	(Previously Presented) The print cartridge of claim 3, wherein the characterization data includes the predetermined time window and the associated calculation count.
	
11.	(Previously Presented) The print cartridge of claim 3 wherein the characterization data is secured with a digital signature.
Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail ...." Id.
Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. The cited prior art; however, does not anticipate or render obvious, alone or in combination the claimed invention, as amended and/ or recited; for example, “hardware logic in communication with the CPU, the hardware logic structured to perform operations including” and “performing a first challenge calculation of a plurality of challenge calculations, the first challenge calculation to be performed with input parameters to produce an output, the input parameters including a session key based on the base key and different for each time challenge calculation session, repeatedly performing a number of subsequent challenge calculations, respective subsequent challenge calculations using an output of a preceding calculation, the number of subsequent calculations based on the calculation count and affecting the response time” and “wherein the predetermined time window (y) and calculation count (x) are related by a slope-intercept formula (y = mx + b), where m and b are constants”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3699    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685